                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                བྷ ᡀSalans FMC SNR Denton McKenna Long
                                                                                                            dentons.com




May 12, 2021                                                         MEMO ENDORSED
VIA ECF


The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


Re:     Sanchez v. BitPay, Inc., Case No. 1:21-cv-02282-KPF


Dear Judge Failla:

We represent defendant BitPay, Inc. (“Defendant”) in the above-referenced matter. Together with counsel
for plaintiff Cristian Sanchez, we jointly and respectfully move this Court to stay all case deadlines in this
action for forty five (45) days, from May 12, 2021 to June 28, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub




cc:     All counsel of record (by ECF)




US_Active\118242423\V-1
Application GRANTED. All deadlines and conferences in this
matter are hereby ADJOURNED sine die. The parties shall file a
stipulation of voluntary dismissal or a status update to the
Court on or before June 28, 2021.



Dated:   May 12, 2021              SO ORDERED.
         New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
